Hart, J.,
concurring in part and dissenting in part. I concur in the judgment and in paragraphs one, two, three, five and six of the syllabus and paragraph four thereof except that part which overrules paragraphs one and four of the syllabus of Sebek v. Cleveland Graphite Bronze Co., 148 Ohio St., 693, 76 N. E. (2d), 892, and in part Industrial Commission v. Bartholome, 128 Ohio St., 13, 190 N. E., 193. To such overrulings I dissent. In my view the Sebek case was decided on correct legal principles as stated in the syllabus of that case. There, the appellant was accidentally injured by the consumption of poisonous food, the noxious germs in which attacked the tissues of her body through ptomaine poisoning, causing her severe illness. The injury did not arise from an inherent disease or infirmity of the body. The injury in that case was similar to that brought about by the inhalation of poisonous gases under which circumstances the injuries resulting have been held compensable under the Workmen’s Compensation Act. See Industrial Commission v. Palmer, 126 Ohio St., 251, 185 N. E., 66; Industrial Commission v. Helriggle, 126 Ohio St., 645, 186 N. E., 711; Industrial Commission v. Bartholome, supra.